An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

SUPREME lICrURT

  
 
   
 
       
       
        
     
     
   
   
   
     
     
     
     

IN THE SUPREME CDURT OF THE STATE OF NEVADA

  

J .D. CALDWELL, No. 68734
Appellant,
VS.   3
THE STATE 0F NEVADA, g  L  
Respmident.
ECT 2 3 2015

 

TRiuCIE PC. LWDEMAN
CLERK 0F SUPREME COURT

BY‘ ‘
DEPUTY CLERK

ORDER DISMISSING APPEAL

This ia a pm seappeal from a purported decision denying a
motinn to correct illegal sentence. Eighth Judicial District Court, Clark
County; Kathleen E. Delaney, Judge. ‘

Nu decisian, am] or written: had been made on the motion
when appellant filed his appeal on August 28, 2015. Because appellant
failed to ﬁesignate an appeaiable urder, we lack jurisdiction over this

appeal, and we
ORDER this appeal DISMSSED.

pic/lee». , ,1
Pickering

cc: Hon. Kathleen E. Delaney, District Judge
J .D. Caldwell
Attorney General/Carson City

Clark County District Attorney

Eighth District Caurt Clerk

Gibbans